Title: To George Washington from Major General Philip Schuyler, 4 March 1777
From: Schuyler, Philip
To: Washington, George

 

Dear Sir
Albany [N.Y.] March 4th 1777.

I was Yesterday honored with your Excellency’s Favor of the 23d Ultimo.
As the Season is so far advanced and Lake Champlain is not yet frozen over it is almost certain that General Carlton will not venture across, even if the Lake should close—I am however led to believe that he will make an attempt in the Spring, for unless that is his Intention I cannot concieve why he should continue to construct so many Batteaus as Guillot & others inform me he does.
